Citation Nr: 0329935	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-07 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for major depression 
and dementia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from November 1965 
to March 1966, and from May 1968 to December 1969.  The 
appellant also had additional service in the Army National 
Guard of Kansas.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the veteran's Substantive Appeal 
(VA Form 9), received by the RO in July 1999, the veteran 
indicated that he wanted a hearing at the RO before a member 
of the Board.  Thus, in a letter from the RO to the veteran, 
dated June 4, 2002, the RO notified the veteran that his 
hearing was scheduled for July 8, 2002.  A notation on the 
letter reflects that the veteran failed to report to the 
Travel Board hearing; however, it appears that prior to the 
veteran's scheduled hearing, the veteran sent a letter to the 
Board, received by the Board on June 19, 2002, and requested 
that his hearing be rescheduled.  He indicated that he needed 
more time to prepare.  When asked to clarify his hearing 
request, in a statement received by the Board in October 
2003, the veteran requested a videoconference hearing before 
a member of the Board.  As such, this case needs to be 
returned to the RO so that a videoconference hearing before a 
member of the Board may be scheduled.  

Therefore, in light of the foregoing and to ensure full 
compliance with due process requirements, this matter is 
remanded to the RO for the following:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.  The claims folder should 
be made available to the veteran and his 
representative so that they may prepare 
for the hearing.  They should be notified 
of the date and time of the hearing.  

The claims folder should thereafter be returned to this Board 
for further appellate review.  The purpose of this remand is 
to satisfy a hearing request, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

